DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (APA).

Regarding claim 1, APA discloses a display panel, wherein the display panel is a laminated structure comprising a substrate, a thin film transistor layer on the substrate, a pixel defining layer on the thin film transistor layer, and a fight emitting structure on the pixel defining layer (Fig. 1 and Applicant’s Specification paragraphs 0044-0046); 
wherein the light emitting structure comprises a plurality of transparent regions (20, Fig. 1) and a plurality of light emitting regions (10, Fig. 1) disposed at intervals, the transparent regions correspond to light sensors; and wherein the light emitting structure comprises a first light extraction layer disposed in the transparent region (108, Fig. 1 and paragraph 0045).

Regarding claim 3, APA further discloses wherein the light emitting structure comprises a cathode (106, Fig. 1), at least a portion of the cathode is located in the transparent regions (20, Fig. 1); wherein the first light extraction layer is disposed on a side of the cathode close to the substrate (108, Fig. 1 and paragraphs 0044-0045).

108 layer on top and 108 layer on side).

Regarding claim 5, APA further discloses wherein the thin film transistor layer comprises a plurality of transparent units corresponding to the plurality of the transparent regions, an area of a projection of the first light extraction layer on a horizontal plane is greater than or equal to an area of a projection of the transparent units in the thin film transistor layer on the horizontal plane (Fig. 1 and paragraphs 0044-0046).
Regarding claim 8, APA further discloses wherein an auxiliary light emitting layer is disposed between the pixel defining layer of the transparent regions and the first light extraction layer, the auxiliary light emitting layer consists of an extension of an auxiliary light emitting layer in the light emitting regions adjacent to the transparent regions (104, Fig. 1, portion contained in transparent region 20)

Regarding claim 9, APA further discloses wherein the cathode is disposed in the transparent regions and the light emitting regions (106, Fig. 1).

Regarding claim 10, APA discloses an electronic device comprising a display panel and a light sensor (paragraph 0002), wherein the display panel is a laminated structure comprising a substrate, a thin film transistor layer on the substrate, a pixel 
wherein the light emitting structure comprises a plurality of transparent regions (20, Fig. 1) and a plurality of light emitting regions (10, Fig. 1) disposed at intervals, the transparent regions correspond to light sensors; and wherein the light emitting structure comprises a first light extraction layer disposed in the transparent region (108, Fig. 1 and paragraph 0045).

Regarding claim 11, APA further discloses wherein the light sensor is disposed on a side of the substrate away from the thin film transistor layer, and the light sensor is a camera (paragraph 0002).

Regarding claim 12, APA discloses a method of fabricating a display panel, wherein the method comprises the steps of providing a substrate; 
forming a thin film transistor layer on the substrate; 
forming a pixel defining layer on the thin film transistor layer, the pixel defining layer is provided with through holes; 
forming an anode at a bottom of the through holes; 
forming a light emitting layer covering the pixel defining layer and the anode; 	forming a cathode covering the light emitting layer; forming a first light extraction layer on a top of the pixel definition layer (Fig. 1 and paragraphs 0044-0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA) in view of Sun et al. (US 2020/0075680).

Regarding claim 2, APA discloses the display panel according to claim 1, as mentioned above.  APA does not disclose wherein the light emitting structure comprises a cathode provided with through holes disposed in the transparent regions: wherein the first light extraction layer corresponds to the through holes.  Sun discloses a display panel with light emitting regions and transparent regions such that a camera or other optical device can be placed under the display panel (Abstract and paragraphs 0047-0048).  Sun teaches that the cathode/anode is removed in the transparent regions to better allow light to pass through to the optical device beneath (Fig. 3 and paragraph 0054 and figures 18-19).  Therefore, it would have been obvious to one of ordinary skill 

Regarding claims 6-7, APA does not disclose wherein the material forming the light extraction layers is an inorganic substance or organic small molecules.  However, the use of an inorganic substance or organic small molecules for the light extraction layer or encapsulation in display panels was well known in the art at the time of filing and would therefore be deemed obvious to one of ordinary skill in the art. To illustrate such known practice see (Sun paragraph 0076).


Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, there is no teaching or suggestion in the art of record disclosing a method of fabricating a display panel according to claim 12, wherein after forming a first light extraction layer on a top of the pixel definition layer, the method .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/15/22